Citation Nr: 1128563	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-08 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot with a calcaneal spur. 

2.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot with a calcaneal spur. 

3.  Entitlement to an initial compensable rating for status post fracture of the right little finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for plantar fasciitis of the left foot with a calcaneal spur, plantar fasciitis of the right foot with a calcaneal spur, and status post fracture of the right little finger, and assigned separate noncompensable evaluations for each disability effective from August 1, 2007.  


FINDINGS OF FACT

1.  The overall evidence does not support a finding of a moderate left foot injury or disability, and the objective evidence does not show functional impairment due to pain on motion or other factors.

2.  The overall evidence does not support a finding of a moderate right foot injury or disability, and the objective evidence does not show functional impairment due to pain on motion or other factors.

3.  The Veteran is already in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the right little finger.  The right little finger has not been amputated, and the condition is not productive of extremely unfavorable ankylosis or loss of use of the hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for plantar fasciitis with a calcaneal spur of the left foot are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5284-5015 (2010).

2.  The criteria for an initial compensable evaluation for plantar fasciitis with a calcaneal spur of the right foot are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5284-5015 (2010).

3.  The criteria for an initial compensable rating for status post fracture of the right little finger have not been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5229-5227, 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for bilateral plantar fasciitis and a right little finger fracture.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for bilateral plantar fasciitis and a right little finger fracture.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding treatment records that are pertinent to his claim, and he has not requested a hearing before the Board.  

The Veteran was also afforded a VA examination in May 2007 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's medical history and a physical examination and fully addresses the rating criteria that are relevant to rating the disabilities in this case.

The Board does observe that the May 2007 VA examiner did not indicate that he had reviewed the claims file; however, as noted, he did perform a physical examination that addressed all of the rating criteria. The Veteran also informed the examiner of his medical history and current complaints.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.


A.  Bilateral Plantar Fasciitis with Calcaneal Spurs

In September 2007, the RO granted service connection for plantar fasciitis of the right and left feet with calcaneal spurs.  Each foot disability was assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5015, effective from August 1, 2007, which was the day after the Veteran's discharge from active duty.

Calcaneal spurs and plantar fasciitis are not specifically listed in the rating schedule. When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

Under Diagnostic Code 5284, for other disabilities of the foot, a 10 percent evaluation is assigned for a moderate disability of the foot, and a 20 percent evaluation is warranted for a moderately severe disability of the foot.  A 30 percent evaluation is contemplated for a severe disability of the foot.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

It is also noted that actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  

In this case, the Veteran was provided a pre-separation VA examination in May 2007 during which he reported that he had constant pain at the base and back of his foot towards his Achilles tendon.  His symptoms included pain and stiffness at rest and pain, weakness, and stiffness with standing or walking.  He functioned with pain and without medication, and there was no functional impairment.  Generally, the Veteran indicated that he had difficulty pushing the mower, gardening, and cooking, but he did not attribute such problems to any specific disorder.  

A physical examination of the Veteran's ankles revealed a normal general appearance.  There was no deformity or ankylosis, and his range of motion was normal (dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees) with no reports of pain.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  His gait was normal, and he did not require an assistive device.  The Veteran's feet showed no sign of abnormal weight-bearing, although there was tenderness bilaterally at the soles of the feet to palpation.  The Veteran did not have flat feet, claw feet, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was also no limitation regarding standing or walking.  He required shoe inserts, which helped his symptoms, and the motor and sensory findings were normal.  Deep tendon reflexes were 2+ for his ankles bilaterally.  X-rays revealed small posterior calcaneal spurs bilaterally, and the Veteran was diagnosed with bilateral plantar fasciitis and calcaneal spurs.  The functional effects due to hip, knee, and foot conditions included difficulty with running as well as prolonged standing or walking.  

Based on the foregoing, the Veteran is not entitled to a compensable rating under Diagnostic Code 5284.  In making this determination, the Board acknowledges the x-ray findings of a calcaneal spur bilaterally and tenderness on the soles of the Veteran's feet on palpation, as well as his reports of discomfort.  However, he has a normal gait and normal weight-bearing.  There is no evidence of any painful motion or other impairment that is consistent with moderate disability in either foot.  Indeed, the May 2007 VA examiner noted that the Veteran did not have any functional impairment.  

In addition, Diagnostic Code 5015 governs the evaluation of new growths of benign bones and indicates that the disability should be evaluated based on limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted if, in addition, the arthritis is characterized by occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, a 10 percent rating is prescribed for moderate limitation of motion of the ankle, and a 20 percent rating is prescribed for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010). Normal ankle dorsiflexion is to 20 degrees, and normal ankle plantar flexion is to 45 degrees. 38 C.F.R. § 4.71, Plate II (2010).

On review, the evidence does not support a higher evaluation for the Veteran's service-connected bilateral foot disabilities under Diagnostic Code 5003 or under Diagnostic Code 5271.  X-rays reflected a calcaneal spur bilaterally, but the medical evidence does not show degenerative changes of the heel or evidence of swelling, muscle spasm, or painful motion.  In fact, there was normal range of motion of the ankles in May 2007, and there was no functional impairment.  In addition, the examiner noted that the Veteran's joint function was not additionally limited by pain, and his gait was normal.

In addition, the Board notes that there is no evidence of pes planus, but also observes that, due to similar symptomatology, plantar fasciitis may be evaluated as analogous to pes planus (flat feet).  Diagnostic Code 5276 provides the rating criteria for pes planus.  Under that diagnostic code, a noncompensable evaluation is assigned for mild symptoms relieved by built-up shoe or arch support.  A 10 percent disability evaluation is contemplated for moderate disability with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent disability evaluation is warranted for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

Overall, the evidence does not support a finding of moderate pes planus in either foot.   Although the Veteran does require shoe inserts, it was noted in May 2007 that such inserts relieved his symptoms.  There was no abnormal weight bearing, and there was no indication of an abnormal alignment of the Achilles.  The Board has again considered the Veteran's reports of pain and the tenderness on palpation of the soles of his feet, but there was no evidence of pain on manipulation and use of the feet on examination.  Therefore, there is no basis for assigning a compensable evaluation based on functional impairment due to pain on motion or other factors.

The Board has also considered entitlement to a compensable evaluation under Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones).  However, there is no medical evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones and on review, an analogous rating pursuant to any of these codes is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain.  However, there is no evidence of any functional impairment, and the May 2007 VA examiner specifically stated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against a higher initial evaluation for the Veterans bilateral plantar fasciitis with calcaneal bone spurs.

In addition, the Board finds that there is no basis for a "staged" rating pursuant to Fenderson or Hart.  The record does not reflect, and neither the Veteran nor his representative have indicated, that the Veteran's bilateral plantar fasciitis with calcaneal spurs has increased in severity since he was last examined in May 2007.  In other words, the symptoms shown on examination during the appeal have been essentially consistent and fully contemplated by the assigned rating.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and compensable ratings must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B.  Right Little Finger

The Veteran was granted service connection for status post fracture of the right little finger in the September 2007 rating decision currently on appeal, and the disability was assigned a noncompensable disability rating effective from August 1, 2007, which was the day after his discharge from active duty.  In October 2007, the Veteran filed his notice of disagreement with the assigned rating and contended that his right little finger disability included chipped bone and a deformity that sometimes affected his grip. 

The Veteran's service-connected right little finger disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5230.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5230 assigns a noncompensable rating for any limitation of motion of the ring or little finger regardless of whether it affects the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable. 38 C.F.R. § 4.69.

A noncompensable disability evaluation represents the maximum schedular rating available for limitation of motion of the ring or little finger under Diagnostic Code 5230.  Consequently, the Veteran is not entitled to an increased evaluation under that diagnostic code.

Diagnostic Code 5227, which evaluates unfavorable or favorable ankylosis of the ring or little finger, also only provides for a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Therefore, a higher initial evaluation cannot be assigned under that diagnostic code.

A compensable rating for a little finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, consideration must also be given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis. See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone. Id.  Note (3)(ii) explains that, if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  

Amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.

During his May 2007 pre-separation VA examination, the Veteran reported having constant pain in his finger, but he functioned with pain and without medication.  Treatment included Motrin and physical therapy.  In regards to any functional impairment, it was noted that the finger is not straight.  In regards to all of his disabilities, he indicated that he had difficulty pushing the mower, gardening, and cooking.  

On examination, the Veteran could tie his shoes, fasten buttons, and pick up and tear paper without difficulty.  All of the tips of his fingers could approximate to the proximal transverse crease of the palm, except the right little finger which took an additional .25 centimeters.  He had normal thumb apposition bilaterally and normal hand strength bilaterally.  His range of motion of the right little finger joints revealed that flexion of the proximal interphalangeal (PIP) was to 10 degrees, metacarpal phalangeal joint (MP) flexion was to 90 degrees, and distal interphalangeal (DIP) flexion was to 70 degrees. The Veteran had the inability to fully extend the PIP joint and decreased ability to touch the palmar crease of the right little finger.  His joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays were unremarkable.  He was diagnosed with right little finger fracture.  

Based on the evidence of record, the Board finds that an initial compensable rating for right little finger disability is not warranted.  As outlined above, the governing criteria provide for a compensable rating for little finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the little finger has not been amputated, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  While PIP joint flexion was limited to 10 degrees at the time of the May 2007 VA examination, there was no indication there was ankylosis of the MP and PIP joints.  Significantly, the Veteran has never been noted to have ankylosis and has not alleged that there is ankylosis.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted.

The Board has considered whether an increased disability rating is warranted for the Veteran's right little finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his little finger disability under Diagnostic Code 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.

In considering other potentially applicable codes that would allow for a compensable rating, the Board finds that Diagnostic Code 5216 pertaining to impairment of the nerves is not applicable in this claim because the medical evidence does not show that the Veteran has any neurological disorder.  Specifically, the May 2007 VA examination found that motor and sensory testing was normal on the neurological examination.  Therefore, a compensable rating under Diagnostic Code 5216 is not warranted.  

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  Accordingly, he is accordingly not entitled to receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral plantar fasciitis with calcaneal spurs and status post fracture of the right little finger are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for that disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected Veteran's plantar fasciitis of both feet with calcaneal spurs and status post fracture of the right little finger under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


D.  Total Disability Rating Based on Individual Unemployability (TDIU)

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, during his May 2007 pre-separation VA examination, the Veteran reported that he had been a cook for 20 years in the service, but stopped working in May 2007 due to transitioning out of the service.  In his October 2007 notice of disagreement, he indicated that he started working again in the food service.  The Veteran and his representative have not contended, nor does the evidence show that he has ever been unemployable due to his service-connected plantar fasciitis and/or right little finger fracture.  As such, the evidence and the Veteran's contentions have not reasonably raised the question of whether he is unemployable due to the disabilities for which the increased ratings are sought.  Therefore, no further consideration of entitlement to TDIU is necessary in this case.


ORDER

An initial compensable rating for plantar fasciitis of the left foot with a calcaneal spur is not warranted. 

An initial compensable rating for plantar fasciitis of the right foot with a calcaneal spur is not warranted

An initial compensable rating for status post fracture of the right little finger is not warranted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


